DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments and amendments submitted 2/28/22 have been fully and carefully considered.
The claim objections and rejections under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendments submitted. However new grounds of rejection under 35 USC 112 are set forth below, necessitated by amendment.
With regard to the claim rejections under 35 USC 102 applicant argues van der Merwe (US 2018/0051213) fails to anticipate all limitations of the claims, as amended (see arguments page 8) this is persuasive in part because applicant argues that van der Merwe fails to teaches creating partial vacuum environment and maintaining an absolute pressure to reduce the boiling point of water (see arguments page 8, 6th paragraph). However new grounds of rejection, necessitated by amendment of this are set forth below. Applicant’s further arguments towards van der Merwe are not found persuasive, that van der Merwe does not teach ‘a method for extracting water from tailings’  (see arguments page 8, 3rd-4th paragraphs) is not persuasive because firstly the claims are directed towards “at least partially drying” not “extracting water” as applicant alleges, and secondly because van der Merwe does teach steam is generated and used to help remove solvent via steam stripping in the vessels, and thereby water is extracted in the process and system taught (see van der Merwe [0227]). Applicant further argues that atomization is mentioned and not required by van der Merwe at different conditions (see arguments 5th
With regard to the claim rejections under 35 USC 103 over van der Merwe, further in view of Lim (US 2014/0069590) applicant argues the instant claims does not require heat application, whereas Lim does (arguments page 10), however this is not found persuasive, as the claims do not expressly forbid application of heat, and furthermore certain dependent claims do perform heating (such as “heat applicator” in instant claim 17, etc).
Further arguments (see pages 10 through 12) as further references failing to cure the deficiencies of van der Merwe are not found persuasive for the same reasons as the arguments pertaining to van der Merwe are not found persuasive above.
This action will be made Final, necessitated by amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites a broader range of “lower than 1 atmosphere” than claim 23 – “between 1 kPa and 10 kPa”, upon which claim 25 depends, and therefore fails to further limit claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-11, 13-17, 19-21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Merwe et al (US 2018/0051213) in combination with Lim (US 2014/0069590).
With regard to claim 1, Van Der Merwe teaches a method for at least partially drying tailings materials from a mining operation (see title, abstract), the tailings materials comprising water and solids (see [0207, 0208]), the method comprising the steps of generating droplets of the tailings materials by spraying in atomizers (via spray system 20, distributor 21; see Figs 7a-c, [0223-0230]), introducing the droplets into a partial vacuum environment (flash vessel 14, 16; Fig 1, [0209]), an allowing at least some of the water in the droplets to evaporate to produce a water vapor and a solids-dominant residual material (see figs 1, 7a-c, 16, steam is generated in the vessels [0227]).

Lim teaches a method for vacuum evaporation of tailings for dewatering (see title, abstract), Lim teaches wherein the vacuum chambers 20 are vacuum evacuated by vacuum pump 42, and direct heating elements 26 are applied to the tailings “before, and/or after and/or during such evacuation by means of direct heating elements 26” to assist in evaporation (see Figs 1-2, [0017-0022]), Lim specifically understands that heating and vacuum pressure are balanced and optimized to determine the most effective combination to remove water in any given installation [0022].
Therefore Lim substantially teaches that increased evaporation is achieved with vacuum chamber heating, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the water removal vacuum evaporation of Van Der Merwe in view of Lim to provide additional evaporation for drying of tailings and remove additional water more quickly while optimizing heating temperature and pressure in the given installation to evaporate water.

With regard to claim 4, Van Der Merwe teaches extracting the water vapor and allowing it to condense into liquid water (e.g.  [0209], fig. 1 and 16, via overhead condensers as described in [0227]).
With regard to claim 5, Van Der Merwe teaches extracting the solids-dominant residual material from the partial vacuum environment (see Fig 1 and [0048, 0209]).
With regard to claim 6, Van Der Merwe teaches introducing at least one chemical additive to the tailings material before the step of generating the droplets (see Fig 1, [0207, 0208], claim 1).
With regard to claim 7, Van Der Merwe teaches flocculants having been added to the tailings materials (see [0004]).

With regard to claim 9, modified Van Der Merwe as set forth above, teaches the step of heating the partial vacuum environment, (see Lim [0022]).
With regard to claim 10, Van Der Merwe teaches all limitations as set forth above, however is silent to the process further comprising transporting the tailings materials from a storage pond prior to generating the droplets.
Lim teaches a method for vacuum evaporation of tailings for dewatering (see title, abstract), Lim teaches wherein in oilsand and mineral mining operations large quantities of tailings are generated, and that these liquid wastes are generally stored in tailings ponds [0003], and the process can be used to dewater tailings via vacuum evaporation from the tailings ponds [0009].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of Van Der Merwe from a direct treatment of the tailings to receiving the tailings from tailings ponds as it was known in the art that tailings were stored in ponds to allow some settling and then later treatment of the water to allow operational flexibility between when the tailings are generated and when the tailings are treated as suggested by Lim.
With regard to claim 11, Van Der Merwe teaches obtaining the tailings materials from an extraction process (see [0002-0004]).
With regard to claim 13, Van Der Merwe teaches transporting the liquid water for re-use in the mining operation (see [0210]).
With regard to claim 14, Van Der Merwe teaches system for at least partially drying tailings materials from a mining operation (see title, abstract), the tailings materials comprising water and 
However, although Van Der Merwe teaches the vessel is a flash vessel, and thereby under a relative vacuum, van der Merwe does not teach wherein the partial vacuum environment is maintained at a selected absolute pressure to reduce boiling point of the water.
Lim teaches a method and associated system for vacuum evaporation of tailings for dewatering (see title, abstract), Lim teaches wherein the vacuum chambers 20 are vacuum evacuated by vacuum pump 42, and direct heating elements 26 are applied to the tailings “before, and/or after and/or during such evacuation by means of direct heating elements 26” to assist in evaporation (see Figs 1-2, [0017-0022]), Lim specifically understands that heating and vacuum pressure are balanced and optimized to determine the most effective combination to remove water in any given installation [0022].
Therefore Lim substantially teaches that increased evaporation is achieved with vacuum chamber heating, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the water removal vacuum evaporation of Van Der Merwe in view of Lim to provide additional evaporation for drying of tailings and remove additional water more quickly while optimizing heating temperature and pressure in the given installation to evaporate water.

With regard to claim 16, Van Der Merwe teaches a chemical additive source and chemical additive input line (see fig. 16, [0002-0004]).
With regard to claim 17 and 26, in modified Van Der Merwe teaches as set forth above, Lim suggests that one having ordinary skill in the art optimizes heating temperature and vacuum pressure based upon the given installation, and therefore one having ordinary skill in the art would arrive at the instantly claimed ranges through routine experimentation (see Lim [0022]).
With regard to claim 19, Van Der Merwe teaches a nozzle configured to atomize the tailings materials to generate droplets (distributor 21, see Figs 1, 7a-c, [0223, 0230]).
With regard to claim 20, in Van Der Merwe the vacuum tower must inherently be of a height sufficient to allow the production of the water vapor and the solids dominant residual material as the separation is successfully performed in Van Der Merwe(as in Fig. 7a-c, 16).
With regard to claim 21, Van Der Merwe teaches a solids outlet in communication with a solids removal subsystem (see Figs 7a-c, 16, [0209, 0210]).
With regard to claims 23 and 25, in modified Van Der Merwe teaches as set forth above, Lim suggests that one having ordinary skill in the art optimizes heating temperature and vacuum pressure based upon the given installation, and therefore one having ordinary skill in the art would arrive at the instantly claimed ranges through routine experimentation (see Lim [0022]).


Claim 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Merwe et al (US 2018/0051213) in combination with Lim (US 2014/0069590) as applied above and further in combination with Bayliss et al (US 2014/0069590).

Bayliss teaches a spraying system for drying solids (see title, abstract). Bayliss teaches that it is known in spray atomization system that particles that do not dry impact the walls of the vessel and therefore will be necessarily further dried (see C1:L34-36).
Therefore one of ordinary skill in the art before the effective filing date of the invention knew that some sprayed particles necessarily impact the wall which influences further drying as taught by Bayliss and it would have been obvious to further claim the step of impacting leading to further dryinjg in the process of Van Der Merwe as this is necessarily occurring in the vessels of Van Der Merwe.
With regard to claim 22, modified Van Der Merwe teaches all limitations as set forth above, however does not teach the solids removal subsystem comprises an open-close gate or a screw conveyor for transporting the solids-dominant residual material away from the vacuum chamber.
Bayliss teaches a spraying system for drying solids (see title, abstract). Bayliss teaches that it is known to remove solids from a conical bottom of the evaporation chamber via a screw conveyor 32 (see Fig 2 and 55-63).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spray atomization system of Van Der Merwe with the teachings of Bayliss to include a screw conveyor for removing solids to provide a more robust method of removing solids and sludges collected at the bottom of the vacuum evaporation chamber.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Merwe et al (US 2018/0051213) in combination with Lim (US 2014/0069590) as applied above and further in combination with Beetz et al (US 2019/0232305).

Beetz teaches a spray drying system (see title, abstract); Beetz teaches wherein a gas (via line 70) is mixed with a liquid to be spray dried (via line 40) in 26, before entering chamber 18, to assist in atomization and drying of the composition to be spray dried (see Fig 1 and [0166-0170]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spray atomization system of Van Der Merwe with the teachings of Beetz to include gas injector to the liquid to be vacuum dried in the system of Van Der Merwe to assist with the atomization and spraying as suggested by Beetz.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772